 In theMatter of MERRY SHOECOMPANYandUNITED SHOE WORKERSOF AMERICACase No. C-673.-Decided December 10, 1938ShoeManufacturing Industry-Interference,Restraint,and Coercion--Dis-crimination:execution of closed-shop contract with organization not represent-ing majorityofemployees-Contract:with organization not representing ma-jority of employees,void and of no effect;employer ordered to cease givingeffectto-Check-Off:agreement for, and acquiescence in, not free choice of em-ployees; employer ordered to reimburse employees for amounts deducted fromwages as dues.Mr. Norman F. Edmonds,for the Board.Kobrin and Wolf, by Mr. Aaron Kobrin,of Boston,Mass., for therespondent.Mr. A. Raymond Rogers,of Waterville,Maine, for the Union.Mr. Francis V. Paone,of counsel to the Board.DECISIONANDORDER-STATEMENT OF THE CASECharges and,amended charges having been filed by United ShoeWorkers of America, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the First Region (Boston, Massachusetts), issued and dulyserved its complaint dated March 23, 1938, against Merry Shoe Com-pany, Lewiston,Maine, the respondent herein, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.The complaint in substance alleged that on or about June 17, 1937,before the respondent's plant started operations, the respondent ad-vised applicants for positions that membership in the Lewiston andAuburn Shoe Workers Protective Association, herein called the Asso-ciation, would be required as a condition of employment; that on orabout July 8, 1937, the respondent entered into a closed-shop agree-ment with the Association whereby it agreed to require as a condition10 N. L.R. B., No. 32.457 458NATIONAL LABOR RELATIONS BOARDof employment that all its employees be members of the Association;and that by these and other acts, the respondent has interfered with,restrained, and coerced its employees in the exercise of the right toself-organization and collective bargaining and has encouraged mem-bership in the Association and has discouraged membership in theUnion.The respondent thereafter filed a motion to dismiss the com-plaint on the ground that the allegations of the complaint, if true, didnot constitute unfair labor practices within the meaning of the Act.The respondent did not file an answer to the complaint.Pursuant to notice, a hearing was held at Auburn, Maine, on April14 and 15, 1938, before Samuel H. Jaffee, the Trial Examiner dulydesignated by the Board.The Board, the respondent, and the Unionwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the beginning of the hearing, in lieu of filing an answer, counselfor the respondent admitted that the respondent had entered intoa closed-shop contract with. the Association but denied that suchaction constituted an unfair labor practice within the meaning of theAct.The respondent also renewed its motion to dismiss the com-plaint, which was denied by the Trial Examiner.At the close of theBoard's case, counsel for the Board moved to conform the pleadingsto the proof.The motion was granted.During the hearing, andagain at the close of the hearing, the respondent moved to strike fromthe record all evidence of occurrences prior to June 29, 1937.TheTrial Examiner reserved ruling on the motion and denied it in hisIntermediate Report.During the course of the hearing the TrialExaminer made various rulings on other motions and objections tothe admission of evidence.The Board has reviewed all the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On May 27, 1938, the Trial Examiner filed his Intermediate Reportin which he found that the respondent had engaged in the unfair laborpractices alleged in the complaint.He accordingly recommendedthat the respondent cease and desist from engaging in such unfairlabor practices and from giving effect to its contract with the Asso-ciation.On June 6, 1938, the respondent filed exceptions to the Inter-mediate Report.Pursuant to notice duly served upon the parties, ahearing for the purpose of oral argument on the exceptions was heldinWashington, D. C., on September 22, 1938.The respondent andthe Union were represented by counsel who participated in the argu-ment.The Board has considered the respondent's exceptions to theIntermediate Report and finds them to be without merit.Upon the entire record in the case, the Board makes the following : DECISIONS AND ORDERSFINDINGS OF FACT459I.THE BUSINESS OF THE RESPONDENTThe respondent, a corporation organized under the laws of the Com-monwealth of Massachusetts, is engaged in the manufacture and saleof women's novelty shoes, at its plant in Lewiston, Maine.The rawmaterials used-by the respondent consist principally of upper leather,sole leather, leather bindings, counters, cloth, fabric, box toes, linings,nails, and tacks, of which approximately 95 per. cent are purchasedoutside the State of Maine.Approximately 95 per cent of its finishedproducts are shipped to points outside the State of Maine., The re-spondent's salesfor the period from July 1, 1937, to April 1, 1938,totaled approximately, $376,987.It.THE ORGANIZATIONSINVOLVEDUnited Shoe Workers of America is a labor organization affiliatedwith the Committee for Industrial Organization, admitting to mem-bership the production employees of the respondent.The preciselimits of its jurisdiction do not appear in therecord.Lewiston and Auburn Shoe Workers Association is an incorporatedlabor organization not affiliated with any national union, admittingto membership all production employees of the respondent, as well asother shoe manufacturers of Lewiston and Auburn, but excludingoffice help, foremen, assistant foremen, andsalesmen.III.THE UNFAIR LABOR PRACTICESA. The backgroundDuring the early part of 1937 the Union conducted an organizationdrive among the shoe workers of Lewiston and Auburn, adjoiningcities which comprise the shoe-manufacturing center of Maine.Unionactivity culminated in a strike called by the Union on March 24, 1937,which succeeded in completely shutting down many factories and cur-tailing production in other factories in this area.Earl .-7 inMay 1937 the Morphy Shoe Company, which then oper-ated the plant now owned and operated by the respondent, agreed withthe Union to settle the question concerning the representation of itsemployees.Accordingly, on May 17, the Regional Director for theFirst Region and a conciliator of the United States Department ofLabor conducted a consent election among the employees of the Mor-phy Shoe Company. Of the 282 employees who participated, 188 in-dicated their desire to be represented by the Union.Shortly there-after the plant closed and the Morphy Shoe Company went out ofbusiness. 460NATIONAL LABOR RELATIONS BOARDEarly in June 197 several individuals who later became the officersand directors of the respondent, negotiated for the purchase of theplant and equipment of the Morphy Shoe Company, and shortly be-fore June 29 they took possession of the plant.On July 1, 1937, therespondent was chartered as a Massachusetts corporation and on July8 was authorized to do business in Maine as a foreign corporation.Onthis latter date title to the plant and equipment, ofAlieMo.rphv. ShoeCompany was legally transferred to the respondent.B. The negotiation of the contract with the AssociationDuring the period of negotiations for the purchase of the plantand equipment, the organizers of the respondent, including John C.Merry, who had had considerable experience in the management andoperation of shoe factories in Lewiston and Auburn, prepared tostartmanufacturing operations.On June 27, 1937, they called aconference with Frank W. Linnell, the attorney for the Association,for the purpose of determining the labor policy they would pursue.At the conference, Linnell stated that the Association had over 4,000members among the 6,000 shoe, workers in Lewiston, and Auburn. Onthe same day the respondent's organizers decided that the Associationwas the "best" organization to deal with and that they would enterinto a closed-shop agreement with it. In explaining why they thoughtthe Association was the "best" organization, Merry testified that theywere impressed with the large membership in the Association asdescribed by Linnell, together with the "general hearsay" throughoutthe cities of Lewiston and Auburn that the Association had a majorityof all the shoe workers in this area.Pursuant to its plan to install the Association as the representativeof its employees, the respondent, before the plant opened, demandedmembership in the Association as a condition of prospective employ-ment.From June 27 workers who came to the plant to apply forwork were advised that they would have to be members of theAssociation in order to secure employment.On June 29 Merry, on behalf of the respondent, signed a closed-shop contract with the Association.The contract provided in sub-stance for the recognition of the Association as the exclusivebargaining agent of all the respondent's employees, for the check-offof Association dues, and for the acknowledgment in writing of allthe respondent's employees of their intention to abide by the rulesand laws of the Association during the term of their employment.No scale of wages or minimum wage was provided for, although therespondent agreed "to keep its piece prices at the level prevailing inthis community for the same type and quality of work." DECISIONS AND ORDERS461On the same day, June 29, the respondent hired some 15 productionworkers and started manufacturing operations.The employees sohired were required to show Association membership cards.Duringthe course of the next few days the number of employees increased.Thus, on July 8 the. respondent' had 96 employees on its pay roll andby August 1 over 200, from, all of whom the respondent exacted thesameproof of membership in the Association.On July 8, the day it was authorized to do business as a foreigncorporation in Maine, the respondent reexecuted its contract of June -29 with the Association.C. Conclusions with respect to the contractThe respondent maintains that its contract with the Association isvalid within the meaning of the proviso of Section 8 (3) of the Actand that, consequently, its conduct in carrying out the provisions ofthe contract cannot constitute an unfair labor practice within themeaning of the Act. The proviso of Section 8 (3) reads as follows:That nothing in this Act . . . shall preclude an employerfrom making an agreement with a labor organization (not estab-lished, maintained, or assisted by any action defined in this Actas an unfair labor practice) to require as a condition of employ-ment membership therein, if such labor organization is therepresentative of the employees as provided in section 9 (a), inthe appropriate collective bargaining unit covered by suchagreement when made.In the light of the issues here involved, the validity of the contractdepends upon whether the Association represented a majority of theemployees in the appropriate unitwhen the contract was made.Therespondent admits that the contract was entered into before anyemployees had been hired.We have consistently held that the validityof a contract conferring exclusive bargaining rights upon a labororganization which,does,not represent a majority of employees in anappropriate unit cannot be supported by the proviso of Section 8 (3).1A fortiori,the validity of such a contract when executed by anemployer and a labor organization even before the former has hiredany employees cannot be sustained.It is apparent, moreover, that by the very negotiation of the con-tract, the respondent precluded its employees from making theirown choice of a collective bargaining respresentative.By enteringinto the contract of June 29, the respondent usurped the right of itsISeeMatter of National Electric Products CBrporationandUnited Electrical and RadioWorkers of America, Local No.609,3 N. L. R.B. 475. 462NATIONAL LABOR RELATIONS BOARDemployees to choose their own representative and foisted its ownchoice upon the employees it hired after June 29, 1937.We find that the respondent by entering into and giving effectto the above-described contracts with the Association discriminatedin regard to the: hire and tenure of employment of its employees,thereby encouraging membership in the Association and thereby in-terfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON. COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYWe have found that the contract of June 29, as reexecuted on July8, 1937, was with an organization which did not represent a majorityof the respondent's employees.For,this reason the contract is voidand of no effect and the respondent will be ordered not to give effectto it or to any extensions or renewals thereof. Since the respondentrequired the check-off of Association dues from the wages of itsemployees pursuant to its illegal contract with the Association, weshall require the respondent to reimburse its employees for amountsso deducted from their wages.2We shall also order the respondent toperform such other acts as will tend to assure to its employees com-plete freedom to exercise the rights guaranteed in Section 7 of theAct.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.United Shoe Workers of America and Lewiston and AuburnShoe Workers Protective Association are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment and terms and conditions of employment of its employees,thereby discouraging membership in United Shoe Workers of Amer-ica, the respondent has engaged in and is engaging in an unfair laborpractice, within the meaning of Section 8 (3) of the Act.2Cf.Matter of The Heller Brothers Company of NewcomerstownandfnternationalBrotherhood of Blacksmiths,Drop Forgers,and Helpers,7 N L R. B 646 DECISIONS AND ORDERS4633.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in an unfair labor practice,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are, unfair labor practicesaffecting commerce, within-the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Merry Shoe Company, and its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining and other mutualaid and protection, as guaranteed in Section 7 of the National LaborRelations Act;(b)Encouraging membership in Lewiston and Auburn ShoeWorkers Protective Association or any other labor organization ofits employees, or discouraging membership in United Shoe Workersof America, or any other labor organization of its employees, bydiscriminating in regard to hire or tenure of employment or any termor condition of employment ;(c)Giving effect to its contracts of June 29, 1937, and July 8, 1937,and to any extensions or renewals thereof with the Lewiston andAuburn Shoe Workers Protective Association.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Reimburse the employees who were members of Lewiston andAuburn Shoe Workers Protective Association for the dues it hasdeducted from their wages on behalf of Lewiston and Auburn ShoeWorkers Protective Association, pursuant to the contracts of June29 and July 8, 1937;(b) Immediately post notices in conspicuous places throughout itsfactory, and maintain such notices for a period of at least sixty (60)consecutive days, stating (1) that the respondent will cease anddesist in the manner set forth in paragraphs 1 (a), (b), and (c)of this Order; (2) that the contracts signed with the Lewiston andAuburn Shoe Workers Protective Association are void and of noeffect; (3) that dues of said Association will no longer be deducted 464NATIONAL LABOR RELATIONS BOARDor collected by the respondent under said contract; (4) that the re-spondent's employees are free to join or assist any labor organiza-tion of their own choosing for the purposes of collective bargainingwith the respondent; and (5) that to secure employment in the re-spondent's factory a person need not become or remain a member ofthe Lewiston and Auburn Shoe Workers Protective Association;(c)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.[SAME TITLE]ORDER VACATING AND SETTING ASIDE FINDINGS OFFACT, CONCLUSIONS OF LAW, AND ORDER, AND RE-OPENING RECORDJanuary 27, 1939A charge, and amended charge, pursuant to Section 10 (b) of theAct, having been filed, a complaint having been issued, a hearinghaving been held before a Trial Examiner duly designated, the Inter-mediate Report of the said Trial Examiner having been issued andserved upon the parties herein, and exceptions thereto having beenfiled by the respondent, and the Board having issued its findings offact, conclusions of law, and order in the above case on December 10,1938; and the transcript of the record in the said case not havingbeen filed in any court; and the Board having given notice that onJanuary 23, 1939, unless sufficient cause to the contrary should thenappear, it would vacate and set aside its findings of fact, conclusionsof law and order for th(I purpose of further proceedings before theBoard, and the respondent having requested a postponement to showsuch cause, and the Board having granted all parties an extension oftime to this date, January 27, 1939 to show cause; and no sufficientcause to the contrary appearing; and the Board desiring to take fur-ther proceedings in this matter;IT is HEREBY ORDERED that the findings of fact, conclusions of law,and order, issued by the Board on December 10, 1938, be, and theyhereby are, vacated and set aside, andIT IsFURTHER ORDERED,in accordance with Article II, Section 38 (d),of National Labor Relations Board Rules and Regulations-Series 1,as amended, that the hearing in the above proceeding be, and it herebyis, set aside, and that the testimony, evidence, and exhibits taken inthe hearing in the above proceeding, and the motions, rulings, and the,Intermediate Report of the said Trial Examiner be, and they herebyare, set aside and stricken from the record herein, and DECISIONS AND ORDERS465IT IS FURTHER ORDERED that the record in this case be reopened, thata new hearing be held and that the proceeding be remanded to theRegional Director for the First Region for the purpose of conductingsuch new hearing herein, andIT is FURTHER ORDERED that the Regional Director for the First Re-gion be, and he hereby is, authorized to issue an amended complaintand to issue notice of such new hearing in this proceeding.10 N. L. R. B., No. 32a.